DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-11 and 14-19 allowed.  Considering claim 1, the examiner agrees with the applicant’s arguments.  The prior art does not teach the second electrode extends in a second direction intersecting with the first direction in which the first electrode and each of the first electrode and the second electrode includes an overlap portion where the first electrode and the second electrode overlap each other when viewed from the front side of the piezoelectric layer in combination with the rest of the applicant’s claimed limitations.
Considering claim 11, the examiner agrees with the applicant’s arguments.  The prior art does not teach a second electrode disposed on a back side of the piezoelectric layer and extending along a second direction intersecting with the first direction and each of the first electrode and the second electrode includes a circular overlap portion where the first electrode and the second electrode overlap each other when viewed from the front side of the piezoelectric layer in combination with the rest of the applicant’s claimed limitations.
Considering claim 16, the examiner agrees the applicant’s arguments.  The prior art does not teach a second electrode that is disposed on a back side of the piezoelectric layer and extends along a second direction intersecting with the first direction and the substrate comprises a cavity having a circular shape with a second 
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837